NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                   Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER             Thirteenth District of Texas               956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa

                                           August 5, 2015

      Hon. Stephen B. Tyler                        Hon. Luis A. Martinez
      District Attorney                            Attorney at Law
      205 N. Bridge St., Suite 301                 PO Box 410
      Victoria, TX 77901                           Victoria, TX 77902
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Mr. Guadalupe Pacheco
      TDCJ# 01988236
      Byrd Unit
      21 FM 247
      Huntsville, TX 77230

      Re:       Cause No. 13-15-00252-CR
      Tr.Ct.No. 14-10-28220-D
      Style:    Guadalupe Pacheco v. The State of Texas


             Enclosed please find a copy of an order issued by this Court on this date.

                                               Very truly yours,



                                               Cecile Foy Gsanger, Clerk

      CFG:ch
      Enc.
      cc: Ms. Kimberly Koetter (DELIVERED VIA E-MAIL)
           Hon. J. Rolando Olvera Jr. (DELIVERED VIA E-MAIL)
           Hon. Cathy Stuart (DELIVERED VIA E-MAIL)
           Ms. Yvett Shugart (DELIVERED VIA E-MAIL)